Citation Nr: 0016041	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  94-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of March 12, 1985, reducing the appellant's 
disability evaluation for ulcerative colitis with anal 
fistula from 30 to 10 percent, effective June 1, 1985.

(Whether there was CUE in the March 1983 Board of Veterans' 
Appeals (Board) decision, denying entitlement to an effective 
date earlier than September 23, 1980, for the awarding of a 
30 percent evaluation for ulcerative colitis with anal 
fistula is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active service from August 1971 to October 
1974.

In July 1975, the RO granted service connection for 
ulcerative colitis, rated at 10 percent, effective 
October 5, 1974.  The rating was confirmed and continued in 
October 1979.  In October 1981, the 10 percent rating was 
increased to 30 percent, effective September 23, 1980.  The 
appellant appealed the assigned effective date.  In March 
1982, temporary total ratings were assigned from February 5, 
1975, to April 1, 1975, and from July 26, 1976, to September 
1, 1976.  Thereafter, the assigned 30 percent was confirmed 
and continued.  

In March 10, 1983, the Board determined that entitlement to 
an earlier effective date for an award of increased 
disability compensation benefits for ulcerative colitis had 
not been established.  In February 1984, the 30 percent 
evaluation was confirmed and continued by the RO.  A VA 
examination was conducted in January 1985.  By a March 12, 
1985, rating action, the RO reduced the assigned 30 percent 
evaluation to 10 percent, effective from June 1, 1985.  
Notice of the determination was mailed to the appellant that 
same month.  He did not appeal.  

In March 1992, the appellant filed informal claims of (1) 
whether there was clear and unmistakable error in a rating 
decision of July 1975, granting the appellant's claim for 
service connection for ulcerative colitis and assigning a 10 
percent disability evaluation, effective October 5, 1974; (2) 
whether there was clear and unmistakable error in a rating 
decision of October 1979 continuing a 10 percent disability 
evaluation for the appellant's ulcerative colitis; (3) 
whether there was clear and unmistakable error in a March 
1983 Board decision denying entitlement to an earlier 
effective date prior to September 23, 1980, for the awarding 
of a 30 percent disability evaluation for ulcerative colitis 
with anal fistula; and (4) whether there was clear and 
unmistakable error in a rating decision of March 1985 
reducing the appellant's disability evaluation for his 
ulcerative colitis with anal fistula from 30 to 10 percent, 
effective June 1, 1985.

In a September 23, 1996, decision, the Board denied or 
dismissed each of the appellant's claims.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  

In a March 1998 Memorandum Decision, the Court affirmed the 
Board's decision as to the issues of CUE in the July 1975 and 
October 1979 RO decisions and vacated and remanded the issues 
of CUE in the March 1983 Board decision and March 1985 RO 
rating action.  The judgment was entered in April 1998.  

On September 1, 1998, the Board determined that there was no 
clear and unmistakable error in the rating decision of March 
1985, reducing the appellant's disability evaluation for his 
ulcerative colitis with anal fistula from 30 to 10 percent, 
effective from June 1, 1985.  The Board also deferred 
adjudicating the issue of whether there was CUE in the March 
1983 Board decision because of the temporary stay on the 
adjudication of requests for revision of prior Board 
decisions on the grounds of clear and unmistakable error 
until implementing regulations had been promulgated.  The 
appellant again appealed to the Court.  

In March 1999, the Appellee, the Secretary of Veterans 
Affairs, moved the court for an order vacating the September 
1, 1998, decision and requested that the Court stay further 
proceedings in the appeal pending its decision upon the 
motion.  In May 1999, the Court granted the motion, thereby 
vacating the Board's decision and remanding the matter.  

Considering the foregoing procedural development, the issues 
of whether there was CUE in the rating decision of March 12, 
1985, reducing the appellant's disability evaluation for 
ulcerative colitis with anal fistula from 30 to 10 percent, 
effective from June 1, 1985, and whether there was CUE in the 
March 10, 1983, Board decision, denying entitlement to an 
effective date earlier than September 23, 1980, for the 
awarding of a 30 percent evaluation for ulcerative colitis 
with anal fistula are currently before the Board.  


FINDINGS OF FACT

1.  By an October 16, 1981, rating decision, the appellant's 
ulcerative colitis with anal fistula was rated at 30 percent 
from September 23, 1980.

2. In a March 12, 1985, rating action, the RO reduced the 
assigned 30 percent rating to 10 percent, effective June 1, 
1985.  That same month, notice was mailed to the appellant; 
he did not appeal.

3.  The RO's March 1985 determination was a reasonable 
exercise of rating judgment.


CONCLUSION OF LAW

The March 1985 RO decision, reducing the appellant's 
disability evaluation for ulcerative colitis with anal 
fistula from 30 to 10 percent effective June 1, 1985, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 4.114, 
Diagnostic Code 7323 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the RO committed CUE in the March 
12, 1985, rating action by reducing the 30 percent rating for 
ulcerative colitis to 10 percent.

Background

In July 1975, the RO granted service connection for 
ulcerative colitis and rated the disability as 10 percent 
disabling.  In rendering that determination, the RO 
considered the appellant's service medical records, VA 
outpatient treatment reports dated from February 1975 to May 
1975 showing that the appellant's perirectal abscesses were 
drained and healing very well, and May 1975 VA examination 
report, noting ulcerative colitis although findings were 
essentially normal.

A VA hospital summary dated in May 1976 shows that the 
appellant complained of pain of the lower quadrant.  He, 
however, denied having anorexia, bloody diarrhea, and recent 
weight loss.  Physical examination showed tenderness of the 
right side without masses.  Discharge diagnosis of right 
lower quadrant pain and history of ulcerative colitis were 
recorded.

At VA examination in September 1979, clinical findings were 
essentially negative.  The appellant had a small opening 
measuring 1-millimeter of the right anus, which was dry and 
non-draining.  No perirectal swelling or inflammation was 
noted.  The diagnosis was ulcerative colitis.  

VA consultation reports dated from April to August 1981 show 
continued treatment for the disorder.  Diagnoses made include 
perianal fistula and history of ulcerative colitis.  

In October 1981, the RO increased the 10 percent evaluation 
to 30 percent, effective September 23, 1980.  

Subsequent to 1981, the RO received duplicative medical 
reports associated with the appellant's period of 
hospitalization from February 1975 to July 1976 and a copy of 
the appellant's July 1982 hearing transcript, wherein he 
testified about symptoms he had experienced since service.

An August 1983 VA examination report reflects that the 
appellant reported blood in stools, sporadic diarrhea and 
constipation, weight gain and loss, sporadic digestive track 
pain, and inflammation of the fistula.  He denied having 
dysphagia, nausea, or vomiting, and stated that his appetite 
was fair.  Once every 2 weeks he had exacerbation of diarrhea 
with 6 or 7 daily watery stools lasting 3 to 5 days.  
Examination disclosed a soft and obese abdomen with right 
lower quadrant tenderness.  Bowel sounds were active and 
percussion revealed slight tympany.  The diagnosis was 
ulcerative colitis with anal fistula.  

An October 1983 VA treatment report shows that the appellant 
had occasional fevers and wide fluctuations in weight.  The 
diagnosis was history of ulcerative colitis.  Evidence of 
ulcerative colitis or Crohn's disease was not shown on the 
barium enema and the bowel haustra pattern and the terminal 
ileum were normal. 

In February 1984, the 30 percent evaluation was confirmed and 
continued.

On VA examination in January 1985, the appellant reported 
abscess drainage, inflammation, diarrhea, upset stomach, and 
weight fluctuation.  He reported that he had not been treated 
for approximately 5 years, that his condition was stable, and 
that he did not take medication.  He symptoms were primarily 
related to stress and his job.  While under stress he had up 
to 4 to 6 soft stools per day and had occasional episodes of 
constipation lasting 4 days.  Slight bloody stools, mainly 
when the anal fistula had recurred, but not recently was also 
noted.  The appellant stated that he had not been 
hospitalized since 1976 when he had anal fistula surgery.  
Since that time, the fistula had occasionally reopened and 
drained and he had slight inflammation in the anal fistula 
areas as recently as November 1984.  At the time of 
examination, he had no drainage from the fistula, but 
expected it could reoccur.  The appellant denied having 
dysphagia, nausea, or vomiting, or significant food 
intolerance.  Examination revealed normal bowel sounds 
without an enlarged and palpable liver.  No masses were noted 
either.  Mild tenderness of the abdomen, greatest over the 
descending colon, and that the appellant was not able to 
produce a soft stool for testing were noted.  The diagnosis 
was moderate ulcerative colitis, with periodic symptomatic, 
but not usually disabling, exacerbation related to nervous 
tension, with inactive anal fistula scar, as before, stable, 
no apparent progression in past 5 years.  

In a March 1985 rating decision, the evaluation assigned for 
ulcerative colitis was reduced to 10 percent, effective June 
1, 1985.  In making the determination, the RO considered the 
appellant's January 1985 VA examination report.  Notice of 
the determination was mailed to the appellant within the same 
month.  Enclosed with the notification letter was a VA Form 
21-6763, Reduced Disability Compensation Form, which told the 
appellant that the evidence established that his service-
connected condition had improved and the rating for his 
disability would be reduced from 30 to 10 percent.  The 
appellant was also told that he could submit additional 
evidence tending to show that the reduction should not be 
made.  A statement from a physician who had recently treated 
him or examined him would be the best type to submit and 
should include detailed findings relating to the service-
connected disorder.  The appellant was told that if no such 
additional evidence was received within 60 days from the date 
of the letter, it would be necessary to reduce the award as 
indicated.  The appellant did not appeal.

At an August 1993 hearing, the appellant asserted that there 
was error in the March 1985 rating decision.  There had been 
no change in his condition from 1974 to 1985.  Therefore, 
there should not have been a reduction in the disability 
evaluation assigned.  He further stated that the evaluation 
was reduced on the basis of a cursory examination and the 
examination was wrong in a number of respects, including the 
fact that it did not indicate that he had an active fistula.




Criteria

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  That means, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Baldwin v. West, 13 Vet. 
App. 1, 7 (1999), citing Fugo v. Derwinski, 6 Vet. App. 40, 
43-44 (1993).  

To find a clear and unmistakable error, it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory provisions 
extant at the time were incorrectly applied; (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made; and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313; 38 C.F.R. § 20.1403(a) 
(1999).  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute CUE.  Russell, 3 Vet. App. 310, 313; see generally 
38 C.F.R. § 20.1403(d), (e).  Instead, for a claim of clear 
and unmistakable error to be reasonably raised, the claimant 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Baldwin v. West, 13 Vet. App. 1, 5; Fugo v. Derwinski, 6 Vet. 
App. 40, 44.




Analysis

In this case, the appellant has presented several arguments 
asserting that the RO committed CUE in March 1985 when it 
reduced the 30 percent rating for ulcerative colitis to 10 
percent.  However, after carefully reviewing, analyzing, and 
weighing the relevant evidence, the Board finds that the 
appellant's claim amounts only to a disagreement with how the 
evidence was weighed by the 1985 RO.  Thus, a CUE claim 
cannot be substantiated on the appellant's theories.  

First, the appellant asserts that in 1985 he did not receive 
adequate notice of the rating action proposing the reduction 
pursuant to Section 3.105(e).  He also argues that the rating 
action issued to him did not set forth any material facts and 
indicated, by form sentence, that the reason for the 
evaluation decrease was material improvement.  In other 
words, the RO did not provide adequate reasons and bases for 
the reduction.  In 1984, 38 C.F.R. § 3.105(e) provided that 
where the reduction in evaluation of a service-connected 
disability was considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating action would be taken.  The 
reduction would be made effective the last day of the month 
in which a 60-day period from date of notice to the payee 
expired, and notice would be furnished to the latest address 
of record with detailed reasons therefor included.  The 
appellant would be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e); 38 U.S.C. 
§ 3012(b)(6).

Review of the record, as well as applicable law and 
regulations show that in 1985 the RO properly applied the 
provisions of 38 C.F.R. § 3.105(e) and 
38 U.S.C.A. § 3012(b)(6).  The regulations did not require VA 
to issue notice of the rating reduction proposal prior to the 
March 12, 1985, determination.  Law and regulation only 
provided for notification of the reduction and that the 
appellant be afforded 60 days to respond.  Here, the record 
shows that the RO adequately notified the appellant and his 
representative at the time of the reduction.  It also shows 
that the reason for the reduction was provided, i.e., the 
service-connected disability had improved, and that the 
appellant was afforded the requisite time period within which 
to submit additional supporting evidence.  The RO's March 
determination was not effectuated until June.  (See VA Form 
21-6763 form apprising the appellant of the foregoing as well 
as the March 1985 notification letter.)  Thus, in this 
regard, the 1985 rating action does not contain CUE.

The Board acknowledges the appellant's assertion that the 
rating issued to him did not set forth any material facts and 
indicated, by form sentence, that the reason for the decrease 
was material improvement; thus, the RO committed CUE because 
adequate reasons and bases for the reduction were not 
provided.  Concerning the foregoing, the Board points out 
that the forestated mandates of Section 3.105(e) only 
required that detailed reasons for the reduction be furnished 
to the appellant.  That was accomplished.  On the VA Form 21-
6763, the appellant was told that the reduction was warranted 
because his disability had improved.  Contrary to the 
appellant's assertions, Section 3.105(e) did not require the 
RO to furnish notice of the reasons and bases for the 
determination.  It was not until 1990 that ROs were required 
to summarize the evidence they had considered in their 
decision and to include reasons for their denial of the 
claim.  See Baldwin v. West, 13 Vet. App. 1, 5, citing 
38 U.S.C. § 5104(b); Veterans' Benefits Amendments of 1989, 
Pub.L.No. 101-237, §  115(a)(1), 103 Stat.2062, 2065-66 
(1989) (citations omitted).  The record clearly shows that 
the RO in 1985 told the veteran and his representative that 
his 30 percent rating had been reduced to 10 percent because 
of improvement associated with his service-connected 
disability.  By law and regulation in extant at that time 
this is all that was required.  Accordingly, in this respect, 
the appellant has failed to show that the RO committed CUE in 
1985.

Second, the appellant argues that the RO in 1985 did not 
properly apply the provisions of 38 C.F.R. § 3.344 and that 
he was not afforded a reexamination. Regarding the foregoing, 
at the outset, the Board points out that in 1985 the 
provisions of Section 3.344 were not applicable.  The 
provisions of 3.344 were applicable only to ratings which had 
continued for long periods at the same level (5 years or 
more). 38 C.F.R. § 3.344(c).  In this case the appellant's 
disability had not been in effect for 5 years or more.  The 
RO increased the rating to 30 percent by an October 1981 
rating decision effective September 23, 1981 and reduced it 
to 10 percent by a March 1985 rating decision effective June 
1, 1985.  Therefore, the RO could upon examination (the 
January 1985 VA examination report) reduce the assigned 30 
percent evaluation to 10 percent.  In the absence of Section 
3.344, VA law and regulation did not require that the 
appellant be reexamined multiple times to establish 
improvement.  Law and regulation merely required that notice 
of any reduction be furnished to the appellant and that the 
requisite time period to respond be afforded.  See 38 C.F.R. 
§ 3.105(e).  Given the foregoing, review of the 1985 rating 
action shows that the RO properly applied law and regulations 
in extant at that time.  The appellant therefore has failed 
to proffer any evidence showing that the 1985 RO misapplied 
applicable statutes and regulations.  Fugo, supra.  Evidence 
of CUE has not been presented.  

Third, the appellant argues that CUE was committed because 
during that time his condition had remained virtually 
unchanged, as he had frequent diarrhea often with blood in 
his stools, weight fluctuation, abdominal distress and 
persistent drainage of the fistula.  He added that he also 
underwent additional surgery in 1988 at Methodist/Meriter 
Hospital in Madison.  Although the foregoing arguments are 
acknowledged, the Board points out that the arguments are 
insufficient to establish CUE.  The appellant is merely 
disputing how the 1985 RO weighed the evidence.  This cannot 
support a holding of CUE.  Baldwin v. West, 13 Vet. App. 1; 
Shockley v. West, 11 Vet. App. 208 (1998); see also Russell, 
supra.  As shown on the 1985 rating action, the report shows 
that the RO considered the medical evidence before it. The 
record also shows that the correct laws in existence at that 
time were correctly applied.  38 C.F.R. Part 4, Diagnostic 
Code 7323 (holding that slight ulcerative colitis warranted a 
10 percent rating and moderate to severe ulcerative colitis 
warranted a rating of 30 and 60 percent, respectively).  
Thus, evidence of CUE has not been presented.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 44; Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Elkins 
v. Brown, 8 Vet. App. 391, 396 (1995).  The Board further 
notes that even if the premise of the appellant's alleged 
error is accepted, where review of the evidence does not 
absolutely show that a different result would have ensued, 
CUE is not present.  For the claim of CUE to succeed, it must 
be shown that the RO committed an error of law or fact that 
would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999); Baldwin v. West, 13 Vet. 
App. 1, 7; Elkins v. Brown, 8 Vet. App. 391, 396.  The 
foregoing is not present in this case.  

The Board is also cognizant of arguments set forth in the 
Appellee's March 1999 motion for remand.  The Secretary noted 
that in Brown v. Brown, 5 Vet. App. 413 (1994), the Court 
held that several VA regulations are applicable to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  Brown, 5 Vet. App. at 420-21.  
The Secretary added that regulations applicable to all rating 
reductions included the following: 

(1) 38 C.F.R. § 4.1, which states that: 
"It is . . . essential, both in the 
examination and in the evaluation of the 
disability, that each disability be 
viewed in relation to its history."; 

(2) 38 C.F.R. § 4.2 establishes that: 
"It is the responsibility of the rating 
specialist to interpret reports of 
examination in light of the whole 
recorded history, reconciling the various 
reports into a consistent picture so that 
the current rating may accurately reflect 
the elements of the disability 
present.";

(3) 38 C.F.R. § 4.13 provides: "When any 
change in evaluation is to be made, the 
rating agency should assure itself that 
there has been an actual change in the 
condition for better or worse, and not 
merely a difference in the thoroughness 
of the examination or in the use of 
descriptive terms."

(4)  38 C.F.R. § 4.10 establishes that 
"[t]he basis of the disability 
evaluations is the ability of the body as 
a whole, or of the psyche, or of a system 
or organ of the body, to function under 
the ordinary conditions of daily life, 
including employment."  Id.

Thereafter, the Secretary asserted that a discussion of the 
disability in light of the whole recorded history as required 
by 38 C.F.R. §§ 4.1, 4.2, and Brown v. Brown, 5 Vet. App. at 
420-21 was not provided.  It must be "ascertain[ed], [that] 
based upon review of the entire recorded history of the 
disorder, whether the evidence reflects an actual change of 
the disability and whether the examination report [] 
reflecting such change are based upon [a] thorough 
examination []."  Brown v. Brown, 5 Vet. App. at 421.  The 
focus of the inquiry in a reduction case is whether the pre-
reduction evidence is sufficient to support the reduction by 
a preponderance of the evidence.  See Brown v. Brown, 5 Vet. 
App. 413.  

Regarding the aforementioned arguments, the Board initially 
notes that the March 1985 rating action is final.  The 
appellant did not timely appeal the issue of whether the 
reduction, from 30 to 10 percent, of the rating for 
ulcerative colitis was proper.  The matter currently before 
the Board is not premised on a de novo review of the 1985 
RO's actions.  That is, in this matter, the Board should not 
focus on whether the pre-reduction evidence was sufficient to 
support the reduction by a preponderance of the evidence.  
Instead, the matter concerns the issue of whether there was 
CUE in the RO's March 12, 1985, rating action.  As such, the 
appellant, who is seeking to obtain retroactive benefits by 
proving that VA has made a "clear and unmistakable error," 
has a much heavier burden of showing that the rating action 
involved CUE, which differs from the standard of proof had he 
timely appealed the March 1985 rating reduction.  See 
generally Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In Russell, the Court held that with respect to CUE, even 
where a claim has been reversed or amended, the claim is not 
reopened.  The claim merely is revised to conform to the 
"true" state of the facts or the law that existed at the 
time of the RO's decision.  Russell v. Principi, 3 Vet. 
App. 310, 313.  Thus, with respect to a CUE claim, a de novo 
review of the RO's 1985 rating action is prohibited.  This is 
also well established by Court holdings associated with CUE 
claims, as the Court has devised a legal test to utilize when 
reviewing a previous decision.  The Court has held that CUE 
arises in limited situations where "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory provisions extant at the time 
were incorrectly applied, and the conclusion must be 
compelled that but for the alleged error, the outcome would 
have been manifestly different."  Id.; Russell v. Principi, 
3 Vet. App. 310, 313.  Review of the entire recorded history 
of the disorder, whether the evidence reflects an actual 
change of the disability, and whether the examination report 
reflected such a change based upon a thorough examination is 
not required.  In CUE, the limited inquiry contemplates 
whether the adjudicator considered the evidence before it, 
properly applied the laws in extant at that time, and if not, 
whether the result would have been manifestly different but 
for the error.  

Finally, regarding the application of the above-discussed 
provisions set forth in 38 C.F.R. Part 4, it is noted that 
although the RO did not clearly state what provisions were 
considered when adjudicating the appellant's claim, the 
appellant has not proffered any evidence showing that the RO 
did not consider all of the required rating provisions.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.114, Diagnostic Code 
7323.  Unless rebutted by clear evidence to the contrary, 
there is a presumption of regularity which holds that 
government officials are presumed to have discharged their 
official duties.  Here the 1985 RO is entitled to the benefit 
of this presumption.  Baldwin, supra.

Based on the foregoing reasoning, the Board finds that there 
was no CUE in rating action and the appeal is denied. 






 

ORDER

The March 12, 1985, rating decision, which reduced the 
appellant's disability evaluation for ulcerative colitis with 
anal fistula from 30 to 10 percent does not contain clear and 
unmistakable error; the appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Appellants' Appeals

 

